        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                         Desc
 Sundee Teeple                                               Main Document    Page 1 of 14
                                                                                          FOR COURT USE ONLY
 101 E. Lincoln Ave Suite 107, Anaheim, CA 92805
 951-686-7717
 951-686-2536
 161524
 jessicas@4bankruptcy.com
      Debtor appearing without attorney
      Attorney for Debtor

                                                               UNITED STATES BANKRUPTCY COURT
                                                            CENTRAL DISTRICT OF CALIFORNIA - DIVISION

                                                                                         CASE NUMBER:
                                                                                         CHAPTER 13

                                                                                                                                 CHAPTER 13 PLAN
                                                                                                                                            Original
 List all names (including trade names) used by Debtor within the last 8                                                                1st Amened*
 years:
                                                                                                                                        2nd Amened*
 Gonzalo Najera & Wendy Najera
                                                                                                                                        3rd Amened*
                                                                                                                                         __ Amened*
                                                                                                                  *List below which sections have been changed:
                                                                                                                               __________________
                                                                                                                            [FRBP 3015(b); LBR 3015-1]

                                                                                         11 U.S.C. SECTION 341(a) CREDITORS’ MEETING:


                                                                                         DATE:
                                                                                         TIME:
                                                                                         ADDRESS:


                                                                        Debtor(s).       PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]


                                                                                         DATE:
                                                                                         TIME:
                                                                                         ADDRESS:




                          “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
                    “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.


                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 1                                                            F 3015-1.01.CHAPTER13.PLAN

Part 1: PRELIMINARY INFORMATION
TO DEBTOR (THE TERM "DEBTOR" INCLUDES AND REFERS TO BOTH SPOUSES AS DEBTORS IN A JOINT BANKRUPTCY CASE): This Chapter 13 Plan
(Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan does not indicate that the option is appropriate, or permissible,
in your situation. A Plan that does not comply with local rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your
attorney if you have one. If you do not have an attorney, you may wish to consult one.
TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. You should
read this Plan carefully and discuss it with your attorney if you have one. If you do not have an attorney, you may wish to consult one.
If you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a written objection to confirmation of the Plan at least 14
days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
notice if no objection to confirmation is filed. See FRBP 3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and
FRBP 3002(a).
Defaults will be cured using the interest rate set forth below in the Plan.
The following matters may be of particular importance to you :
Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If an item is checked as “Not Included,” if both boxes are
checked, or neither box is checked, the item will be ineffective if set out later as a provision in this Plan.
        Case 6:19-bk-13806-MH                                     Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                         Desc
                                                                  Main Document    Page 2 of 14
      Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3.A.
1.1   and/or Section IV (11 U.S.C. § 506(a) and (d)):
             Included    Not included




      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section IV
1.2   (11 U.S.C. § 522(f)):
          Included      Not included


1.3   Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
      pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a term
      of 60 months:
          Included      Not included

1.4   Other Nonstandard Plan provisions, set out in Section IV:
         Included     Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM, EXCEPT AS PROVIDED IN FRBP 3002(a). Debtor, or
Attorney for Debtor (if any), are solely responsible to object to a creditor's claim if Debtor deems it necessary. A Debtor whose Plan is confirmed may be eligible
thereafter to receive a discharge of debts to the extent specified in 11 U.S.C. § 1328.
Part 2: PLAN TERMS
Debtor proposes the following Plan terms and makes the following declarations:
Section I. PLAN PAYMENT AND LENGTH OF PLAN
      A.    Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due date falls on the 29th, 30th, or 31st day of the
      month, payment is due on the 1st day of the following month (LBR 3015-1(k)(1)(A)).

                                    This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                         Page 2                                                             F 3015-1.01.CHAPTER13.PLAN

                Payments by Debtor of:
                $3,370.00 per month for months 1 through 60 totaling $202,152.00.
                $___ per month for months ___ through ___ totaling ___.
                $___ per month for months ___ through ___ totaling ___.
                For a total plan length of 60 months totaling $202,152.00.
      B.         Nonpriority unsecured claims.
                1. After Class 1 through Class 4 creditors are paid, allowed nonpriority unsecured claims that are not separately classified (Class 5) will be paid pro rata. If
                more than one option is checked below, the option providing the largest payment will be effective. Check all that apply.
                        a.     “Percentage” plan: 100% of the total amount of these claims, for an estimated payment of $89,159.00
                        b.     “Residual” plan: The remaining funds after disbursements have been made to all other creditors provided for in this Plan, estimated to
                        pay $89,159.00 equivalent to 100% of these claims.
                2. Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least the
                following amounts: (a) the sum of $0.00 representing the value of non-exempt assets that would have to be paid to nonpriority unsecured creditors if the
                bankruptcy estate of Debtor were liquidated under Chapter 7 (11 U.S.C. § 1325(a)(3)) and (b) if Debtor has above-median income and otherwise subject to
                11 U.S.C. § 1325(b), the sum of $3,370.00, representing all disposable income payable for 60 months.
      C. Regular Plan payments to the Chapter 13 Trustee will be made from future income in the following manner: Check all that apply:
             Debtor will make Plan payments pursuant to a payroll deduction order.
             Debtor will make Plan payments directly to the Chapter 13 Trustee.
             Other ( specify method of payment ): _____
      D. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during the Plan term within 14 days of filing the return
      and, unless the Plan provides 100% payment to nonpriority unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all income tax refunds in excess
      of $500 received during the Plan term.
      E. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the Chapter 13 Trustee is authorized, but not
      required, to commence paying those charges 90 days after that notice is filed, unless within that time the Debtor contests those charges by filing a motion to
      determine payment under FRBP 3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.
      F. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim secured by personal property where such security
      interest is attributable to the purchase of such property and preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms
      proposed in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation lease payments to the Chapter 13 Trustee for the
      following creditor(s) in the following amounts.

      Creditor/Lessor Name                  Collateral Description                Last 4 Digits of Account #               Amount




      Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the date of filing of the case. The Chapter 13 Trustee
      must deduct the foregoing adequate protection payment(s) and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate
      protection payment or preconfirmation lease payment to the secured creditor(s) at the next available disbursement or as soon as practicable after the payment is
      received and posted to the Chapter 13 Trustee’s account. The Chapter 13 Trustee will collect his or her statutory fee on all receipts made for preconfirmation
      adequate protection payments or preconfirmation lease payments.

                                    This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                         Page 3                                                             F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                  Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                                      Desc
                                                               Main Document    Page 3 of 14
      G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the ordinary course of business pursuant to 11 U.S.C.
      §1304(b) or for medical emergencies.
      H. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open court.
      I. Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the appropriate taxing authorities.
      J. Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable after the date of the filing of the bankruptcy
      petition.
      K. If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that creditor on that lien until the Plan confirmation
      order is entered.
Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:
      Except as otherwise provided in this Plan or by court order, the Chapter 13 Trustee must disburse all available funds for the payment of claims as follows:
      A. ORDER OF PAYMENT OF CLAIMS:
             The order of priority of payment of claims will be:
             1st If there are Domestic Support Obligations, the order of priority will be:
                   (a) Domestic Support Obligations and the chapter 13 trustee’s fee not exceeding the amount accrued on Plan Payments made to date;
                   (b) Administrative expenses in this case until paid in full;
             If there are no Domestic Support Obligations, the order of priority will be:
                   (a) The chapter 13 trustee’s fee not exceeding the amount accrued on Plan Payments made to date;
                   (b) Administrative expenses in this case until paid in full;
             2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims except as otherwise provided in this Plan.
             3rd Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment will be made on nonpriority unsecured
             claims until all the above administrative, secured and priority claims have been paid in full unless otherwise provided in this Plan.
      B. CLASSIFICATION AND TREATMENT OF CLAIMS:

                                                                                           CLASS 1

 ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507
 Class 1 claims will be paid pro rata in the order set forth in Section II.A. above.
 Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any allowed administrative expense, controls over any
 contrary amount listed below.

                   CATEGORY                                       AMOUNT OF PRIORITY CLAIM                                  INTEREST RATE, if any                         TOTAL PAYMENT

a. Administrative Expenses

(1) Chapter 13 trustee’s fee – estimated at 11% of all payments to be made to all classes through this Plan.

(2) Attorney’s Fees                                     $3,410.00                                                                                                     $3,410.00

(3) Chapter 7 Trustee’s Fees

(4) Other

(5) Other

b. Other Priority Claims

(1) Internal Revenue Service                            $34,429.00                                                   0.00 %                                           $34,429.00

(2) Franchise Tax Board                                 $14,874.00                                                   0.00 %                                           $14,874.00

(3) Domestic Support Obligation                         $0.00                                                        0.00 %                                           $0.00

(4) Other                                               $0.00                                                        0.00 %                                           $0.00

Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the Plan pursuant to 11 U.S.C. §1322(a)(4) (this provision
requires that payments in Part 2 Section I.A. be for a term of 60 months)
(specify creditor name):




                                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                      Page 4                                                             F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                            Desc
                                                             Main Document
                                                                        CLASS 2 Page 4 of 14

      CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR’S PRINCIPAL RESIDENCE ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN
                                                          PAYMENT IS DUE
 Check One.
      None. If “None” is checked, the rest of this form for Class 2 need not be completed.
     Debtor will maintain and make the current contractual installment payments on the secured claims listed below, with any changes required by the applicable
 contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified
 below. Debtor will cure the prepetition arrearages, if any, on a listed claim through disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated.
 Unless otherwise ordered by the court, the arrearage amount stated on a proof of claim controls over any contrary amount listed below.

                                              AMOUNT OF                                                                          ESTIMATED
 NAME OF          LAST 4 DIGITS OF                                    INTEREST           ESTIMATED MONTHLY                                                POST-PETITION MORTGAGE
                                             ARREARAGE, IF                                                                         TOTAL
 CREDITOR        ACCOUNT NUMBER                                         RATE           PAYMENT ON ARREARAGE                                              PAYMENT DISBURSING AGENT
                                                 ANY                                                                             PAYMENTS

Freedom                                                                                                                                                    Trustee
Mortgage        1168                       N/A                                       N/A
                                                                                                                                                           Debtor
Corp




                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 5                                                            F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                              Desc
                                                             Main Document
                                                                        CLASS 3A Page 5 of 14

                                                          UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR.
 Check One.
      None. If “None” is checked, the rest of this form for Class 3A need not be completed.
     Debtor will make regular payments, including any preconfirmation payments, directly to the following creditors in accordance with the terms of the applicable
 contract (Include Creditor Name and Last 4 Digits of Account Number):
 (Freedom Mortgage Corp, 1168)
 The claims of these creditors are unimpaired under the plan.



                                                                                         CLASS 3B

                  CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID IN FULL DURING THE TERM OF THIS PLAN.
 Check One.
      None. If “None” is checked, the rest of this form for Class 3B need not be completed.

   NAME OF            LAST 4 DIGITS OF ACCOUNT                 CLAIM           SECURED CLAIM                INTEREST            ESTIMATED MONTHLY                   ESTIMATED TOTAL
   CREDITOR                    NUMBER                          TOTAL              AMOUNT                      RATE                   PAYMENT                           PAYMENTS




                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 6                                                            F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                                     Desc
                                                             Main Document
                                                                        CLASS 3C Page 6 of 14

                                           CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID
                     IN FULL DURING THE TERM OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF ARREARS, IF APPLICABLE.
 Check One.
      None. If “None” is checked, the rest of this form for Class 3C need not be completed.

                                                     IMPAIRED CLAIMS PAID THROUGH THE PLAN BY THE TRUSTEE

     NAME OF                LAST 4 DIGITS OF ACCOUNT                        CLAIM             INTEREST                 ESTIMATED MONTHLY                            ESTIMATED TOTAL
     CREDITOR                        NUMBER                                 TOTAL               RATE                        PAYMENT                                    PAYMENTS




                                                                            CURE AND MAINTAIN CLAIMS

     Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured claims listed below pursuant to the terms of the
 applicable contract, except as stated otherwise in this Plan. These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified
 below. Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13 Trustee, with interest, if any, at the
 rate stated. The dollar amount of arrearage stated on a proof of claim controls over any contrary amount listed below.

                                                                                                                Cure of Default

 NAME OF           LAST 4 DIGITS OF              AMOUNT OF      INTEREST                        ESTIMATED MONTHLY                     ESTIMATED TOTAL               ONGOING PAYMENT
 CREDITOR         ACCOUNT NUMBER              ARREARAGE, IF ANY   RATE                        PAYMENT ON ARREARAGE                       PAYMENTS                   DISBURSING AGENT

                                                                                                                                                                      Trustee
                                                                                                                                                                      Debtor




                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 7                                                            F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                                  Desc
                                                             Main Document
                                                                        CLASS 3D Page 7 of 14

                                                             SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506
 Check One.
      None. If “None” is checked, the rest of this form for Class 3D need not be completed.
      The claims listed below were either:
 1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use of Debtor, or
 2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
 These claims will be paid in full under this Plan with interest at the rate stated below. Unless otherwise ordered by the court, the claim amount stated on a proof of
 claim controls over any contrary amount listed below.

     NAME OF              LAST 4 DIGITS OF ACCOUNT                     SECURED CLAIM                  INTEREST              ESTIMATED MONTHLY                       ESTIMATED TOTAL
     CREDITOR                      NUMBER                                 AMOUNT                        RATE                     PAYMENT                               PAYMENTS

Ally Auto              9066                                       $24,549.00                       5.50%               $469.00                                  $28,134.00

Syncb/Suzuki
                       8137                                       $10,569.00                       5.50%               $201.00                                  $12,113.00
Installme




                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 8                                                            F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                          Desc
                                                             Main Document    Page 8 of 14
                                                                                         CLASS 4

             OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE
 Check One.
      None. If “None” is checked, the rest of this form for Class 4 need not be completed.
     Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured claims listed below, with any changes required by
 the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as
 specified below. Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13 Trustee, with interest, if
 any, at the rate stated. Unless otherwise ordered by the court, the dollar amount of arrearage stated on a proof of claim controls over any contrary amount listed below.

                                                                                                              Cure of Default
NAME OF          LAST 4 DIGITS OF
CREDITOR        ACCOUNT NUMBER            AMOUNT OF                                                                          ESTIMATED
                                                                      INTEREST ESTIMATED MONTHLY                                                      POST-PETITION MORTGAGE
                                          ARREARAGE, IF                                                                      TOTAL
                                                                      RATE     PAYMENT ON ARREARAGE                                                   PAYMENT DISBURSING AGENT
                                          ANY                                                                                PAYMENTS




                                                                                                   Class 5A

                                                           NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED

 Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section I.B. above.




                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 9                                                            F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                            Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                                   Desc
                                                         Main Document                        Page 9 of 14
                                                                       SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.

    None. If “None” is checked, the rest of this form for Class 5 need not be completed.



                                                                                           CLASS 5B



 NAME OF CREDITOR             LAST 4 DIGITS OF ACCOUNT NUMBER                       INTEREST RATE           ESTIMATED MONTHLY PAYMENT                       ESTIMATED TOTAL PAYMENTS




                                                                                           CLASS 5C

      Other separately classified nonpriority unsecured claims.

     NAME OF                   LAST 4 DIGITS OF ACCOUNT                       AMOUNT TO BE PAID ON THE                       INTEREST                 ESTIMATED TOTAL AMOUNT OF
     CREDITOR                           NUMBER                                         CLAIM                                   RATE                           PAYMENTS




                                                                                             CLASS 6

                                                                               SURRENDER OF COLLATERAL
 Check One.
      None. If “None” is checked, the rest of this form for Class 6 need not be completed.
     Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. Debtor requests that upon confirmation of the Plan the stay
 under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim
 resulting from the disposition of the collateral will be treated in Class 5 above.

Creditor Name:                                                                                                  Description:




                                                                                             CLASS 7


                                                                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES
 Check One.
      None. If “None” is checked, the rest of this form for Class 7 need not be completed.
     The executory contracts and unexpired leases listed below are treated as specified (identify the contract or lease at issue and the other party(ies) to the contract or
 lease):
 Creditor Name:
 Description:
      Rejected       Assumed cure amount (if any):
 Payments to be cured within ___ months of filing the bankruptcy petition. All cure payments will be made through the Chapter 13 Trustee.


                                   This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                        Page 10                                                            F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                            Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                          Desc
Section III. PLAN SUMMARY                                Main Document    Page 10 of 14

                                                       CLASS 1a                                                  $3,410.00

                                                       CLASS 1b                                                  $49,303.00

                                                       CLASS 1c                                                  $0.00

                                                       CLASS 2                                                   $0.00

                                                       CLASS 3B                                                  $0.00

                                                       CLASS 3C                                                  $0.00

                                                       CLASS 3D                                                  $40,247.00

                                                       CLASS 4                                                   $0.00

                                                       CLASS 5A                                                  $89,159.00

                                                       CLASS 5C                                                  $0.00

                                                       CLASS 7                                                   $0.00

                                                       SUB-TOTAL                                                 $182,119.00

                                                       CHAPTER 13 TRUSTEE'S FEE
                                                                                                                 $20,033.00
                                                       (Estimated 11% unless advised otherwise)

                                                       TOTAL PAYMENT                                             $202,152.00

                            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                  Page 11                                                           F 3015-1.01.CHAPTER13.PLAN
        Case 6:19-bk-13806-MH                                Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                          Desc
Section IV. NON-STANDARD PLAN PROVISIONS                     Main Document    Page 11 of 14
     None. If “None” is checked, the rest of Section IV need not be completed.
      WARNING: Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this separate Section IV of this Plan and must check off
      the “Included” box or boxes in Paragraphs 1.1, 1.2, 1.3 and/or 1.4 of Part 1 of this Plan.
      A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory Chapter 13 Plan form of the United States Bankruptcy Court for
      the Central District of California, or any Plan provision deviating from this form.
      A nonstandard Plan provision is ineffective unless: (1) Debtor states it in this separate Section IV and; (2) Debtor checks off the applicable “Included” box in
      Paragraph 1.1., 1.2, 1.3 or 1.4. of Part 1 of this Plan.
      The nonstandard Plan provisions seeking modification of liens and security interests address only those liens and security interests known to Debtor , and known to
      be subject to avoidance, and all rights are reserved as to any matters not currently known to Debtor.
      A. Debtor’s Intent to File Separate Motion to Value Property Subject to Creditor’s Lien or Avoid Creditor’s Lien [11 U.S.C. § 506(a) and (d)]]
             Debtor will file a Motion to value real or personal property of the bankruptcy estate listed below and/or to avoid a lien pursuant to 11 U.S.C §506(a) and
             §506(d).
             Name of Creditor Lienholder/Servicer: __________
             Description of lien and collateral (e.g., 2nd lien on 123 Main St.):        __________
             Name of Creditor Lienholder/Servicer: __________
             Description of lien and collateral (e.g., 2nd lien on 123 Main St.):         __________
      B. Debtor’s Intent to File Separate Motion to Avoid Creditor’s Judicial Lien or Nonpossessory, Nonpurchase Security Interest [11 U.S.C. § 522(f)]
             Debtor will file a Motion to avoid a judicial lien or nonpossessory, nonpurchase-money security interest, on real or personal property of the bankruptcy estate
             listed below pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the Chapter 13 Trustee will not pay any claim
             filed based on that lien as a secured claim.
             Name of Creditor Lienholder/Servicer: __________
             Description of lien and collateral (e.g., 2nd lien on 123 Main St.):        __________
             Name of Creditor Lienholder/Servicer: __________
             Description of lien and collateral (e.g., 2nd lien on 123 Main St.):         __________
      C. Debtor’s Request in this Plan to Modify Creditor’s Secured Claim and Lien
      Debtor proposes to modify the following secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan will serve as the motion
      to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor must serve this Plan, LBR Form F 3015-
      1.02.NOTICE.341.PLAN.CONFRM and all related exhibits as instructed in that form.

                                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                     Page 12                                                            F 3015-1.01.CHAPTER13.PLAN
         Case 6:19-bk-13806-MH                      Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                                              Desc
                                                   Main   Document
                       DEBTOR’S REQUEST TO MODIFY CREDITOR’S                 Page
                                                             SECURED CLAIM AND LIEN 12 of 14
 TO CREDITOR LIENHOLDER/SERVICER _________
    Real property collateral (street address and/or legal description or document recording number, including
 county of recording):
 __________________
 (attachpage with legal description of property or document recording number as appropriate).
      Other collateral
 __________________
 (add description such as judgment date, date and place of lien recording, book and page number):
     11 U.S.C. § 522(f) – Debtor seeks avoidance of your lien(s) on the above described collateral
 effective immediately upon issuance of the order confirming this Plan.
      11 U.S.C. § 506(a) and (d) – Debtor seeks avoidance of your lien(s) on the above described collateral that
 will be effective upon the earliest to occur of either payment of the underlying debt determined under
 nonbankruptcy law or one of the following:
 (check all that apply and see LBR Form F 4003-2.4.ORDER.AFTERDISCH):
      (1) discharge under 11 U.S.C. § 1328, or
     (2) if the value of the “amount of remaining secured claim” listed below is “$-0-“ then upon completion of all
 Plan payments.
 Value of collateral: ........................................................................................................... $ ____
 Liens reducing equity (to which subject lien can attach):
 $ ____ + $____ + $____ = ($____)
 Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)): …………….. ($ ____)
 Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation and/or lien
 avoidance of the above-listed creditor on the above-described collateral in the form Attachment B, C and/or D
 to this Plan, as applicable. (Debtor must use and attach a separate Attachment B, C and/or D which are also
 mandatory court forms for modification of each secured claim and lien.)
 Amount of remaining secured claim (negative results should be listed as $-0-): ............. $ ____
 Note : See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class
 3).


                                           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                Page 13                                                                           F 3015-1.01.CHAPTER13.PLAN
Case 6:19-bk-13806-MH   Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58   Desc
                        Main Document    Page 13 of 14
        Case 6:19-bk-13806-MH                               Doc 6 Filed 05/01/19 Entered 05/01/19 19:01:58                                                          Desc
                                                            Main Document    Page 14 of 14
                                                    ATTACHMENT A TO CHAPTER 13 PLAN/CONFIRMATION ORDER
                                              (11 U.S.C. §§ 506: VALUATION/LIEN AVOIDANCE BY SEPARATE MOTION(S))
     None. If “None” is checked, the rest of this Attachment A need not be completed.
1. Creditor Lienholder/Servicer: _____________________ __________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): _______________________________________________________________.


2. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): _______________________________________________________________.


3. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): ______________________________________________________.


4. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): ______________________________________________________.


5. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): ______________________________________________________.


6. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): ______________________________________________________.


7. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): ______________________________________________________.


8. Creditor Lienholder/Servicer: _______________________________________________________________.
Subject Lien (e.g., 2nd Lien on 123 Main St.): ______________________________________________________.
CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I certify under penalty of perjury under the laws of
the United States of America that the information provided in this attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that
the Chapter 13 Trustee has no duty to verify the accuracy of that information.
Executed on (date) 04/19/2019
Print name: Sundee Teeple, 161524
    Attorney for Debtor or    Debtor appearing without attorney

                               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                    Page 15                                                            F 3015-1.01.CHAPTER13.PLAN
